--------------------------------------------------------------------------------

 
Exhibit 10.01
 
 
[ascendialogo.jpg]
 
 
Ascendia Brands, Inc.
100 American Metro Boulevard
Suite 108
Hamilton, NJ 08619
T: (609) 219-0930
F: (609) 890-8458

 
        August 3, 2008




Steven R. Scheyer
President and Chief Executive Officer
Ascendia Brands, Inc.
100 American Metro Boulevard
Suite 108
Hamilton, New Jersey 08619


 
Re:
Resignation and Separation Agreement

 
Dear Steven,
 
This letter is to memorialize the agreement between you and Ascendia Brands,
Inc. (the “Company”) regarding your resignation and separation from employment
with the Company (the “Letter Agreement”).
 
We recognize and agree that your employment is pursuant to the Employment
Agreement entered into between you and the Company on or about February 9, 2007,
as amended by the Amendment No. 1 to Employment Agreement dated on or about May
16, 2008 (the “Employment Agreement”).
 
You have informed the Company of your intent to resign as Director, Chief
Executive Officer and President, and employee of the Company and its
subsidiaries, provided that both you and the Company comply with the terms of
this Letter Agreement.  The Company, for itself and its subsidiaries, accepts
your resignation and agrees to waive the twenty-day notice requirement of
Section 5(e) of the Employment Agreement, provided that both you and the Company
comply with the terms of this Letter Agreement.
 
1.   Effective Date and Resignation Date
 
This Letter Agreement shall be effective as of the date that the United States
Bankruptcy Court enters an order (the “Assumption Order”) allowing the Company
to assume this Letter Agreement pursuant to 11 U.S.C. § 365 (the “Effective
Date”).  If the Court does not enter an Assumption Order, this Letter Agreement
shall be null and void and the Employment Agreement shall remain in effect
except in the event the Employment Agreement is rejected by the Company.  You
have agreed that upon entry of the Assumption Order, you will waive all
objections to the Company’s rejection of the Employment Agreement pursuant to 11
U.S.C. § 365.  On the Effective Date, the date of your resignation shall be
retroactive to the date the Company files (or has filed) a petition for relief
with any United States Bankruptcy Court (the “Resignation Date”).
 
 

--------------------------------------------------------------------------------


 
 
Steven R. Scheyer
August 3, 2008
Page 2
 
 
 
2.  The Company’s Obligations
 
We have agreed to:
 
i.  
enable you to participate in comparable health insurance coverage for you and
your family to your pre-resignation coverage through and to the extent required
by the Continued Health Coverage for Family (“COBRA”) program until the earlier
of (a) the date that the Company ceases to provide health insurance for
employees or (b) the date the COBRA coverage expires pursuant to its terms and
the law;

 
ii.  
reimburse you for all company-related expenses you have incurred up to the
Resignation Date;

 
iii.  
allow you to keep the IBM ThinkPad laptop computer in your possession which was
previously provided to you by the Company, provided that you shall deliver such
computer to the Company so  that all proprietary files and licensed software may
be removed;

 
iv.  
allow you to keep the Blackberry in your possession which was previously
provided to you by the Company, although usage of same will be at your expense
following the Resignation Date; and provided further that the Company shall be
entitled to remove all content from the Blackberry;

 
v.  
comply with and be bound by the Mutual Non-Disparagement Agreement, as defined
below; and

 
vi.  
continue to provide Directors and Officers liability insurance coverage for you
at  not less than the coverage levels provided to the other Directors and
Officers of the Company, with such coverage continuing until July 28, 2014.

 
3.  Your Obligations
 
Upon the Effective Date, you shall waive all rights you have under the
Employment Agreement, except those rights explicitly retained pursuant to this
Letter Agreement, and you and the Company shall comply with and be bound by the
Mutual Non-Disparagement Agreement, as defined below.  In additions, the
provisions of Sections 6(a) and 6(b) of the Employment Agreement shall survive
and remain in full force and effect.
 
4.  Mutual Non-Disparagement Agreement
 
The Company, its officers and directors will not make, and the Company shall use
reasonable efforts to cause its agents, advisors, including Carl Marks Advisory
Group LLC (“CMAG”), and attorneys to refrain from making, any disparaging
statements about you, your employment with the Company, your resignation, the
termination of your employment, or any other dealings of any kind between you
and the Company, to any third party, specifically
 
 

--------------------------------------------------------------------------------


 
Steven R. Scheyer
August 3, 2008
Page 3
 
 
 
including, without limitation, any past, present or prospective employee of the
Company, any customer or prospective customer of the Company, any prospective
employer of you, or any representative of any media.  You agree that you will
not make any disparaging statements about the Company, its agents, officers,
directors, advisors, including CMAG, and attorneys to any third party,
specifically including, without limitation, any past, present or prospective
employee of the Company, any customer or prospective customer of the Company,
any supplier or vendor or prospective supplier or vendor of the Company, any
prospective purchaser of the Company or any of its assets, or any representative
of any media.  This paragraph shall not apply to truthful communications between
you and your spouse, immediate family and attorneys and advisors on the one hand
and between the Company and its attorneys and advisors on the other hand, any
truthful disclosure or statement relating to any proceeding to enforce the terms
of this Letter Agreement, or as expressly authorized by law or lawful process or
proceeding.  The terms of this paragraph shall be referred to as the “Mutual
Non-Disparagement Agreement.”
 
5.  Mutual Approval of Press Release
 
If the Company issues a press release which mentions your resignation, this
Letter Agreement, your separation from the Company, or any other issue related
to your employment by the Company or the termination thereof, the Company shall
provide you with a draft of such language and you shall have the right to review
and provide comments on the language in any such press release.   To the extent
such comments are timely, reasonable, accurate and consistent with any
disclosure obligations the Company may have, the Company agrees to incorporate
such comments.
 
Please confirm your agreement to the foregoing by signing a copy of this letter
and returning the same to me.
 
            Sincerely,
 
            Ascendia Brands, Inc.
 
            By: /s/ Andrew W. Sheldrick              
             Andrew W. Sheldrick
             Vice President & General Counsel








Confirmed and agreed to as of the 4th day of August, 2008
 
/s/ Steven R. Scheyer         
Steven R. Scheyer


 


